DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 16 December 2021 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement indicated the species has defined by the claims themselves, and that the claims are never species per MPEP 806.04(e).  This is not found persuasive because the Office action mailed 16 September 2021 contained a Restriction Requirement, and an election between groups/inventions was presented/required and thus it did not contain an election of species, hence no “embodiments” or distinguishing characteristics of a species are presented.  Applicant also contends that each of Groups I and II are each directed to producing magnetic fields produced by coils, hence both groups would be classified under A61N20/02. However, this argument is not persuasive.  A61N2/02, while utilizing coils to produce magnetic fields, is directed towards its use in Magnetotherapy (see A61N2/00) and Group I specifically discloses such therapeutic effect on an area of a user body in claim 1 and Group II (see specifically claim 14) does not recite such therapeutic use or producing a magnetic field for application to a user.  Coils are utilized to transmit/produce electromagnetic fields for a variety of reasons as outlined in the Restriction Requirement mailed 16 September 2021.    


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract contains legal phraseology such as “means”.  
The disclosure is objected to because of the following informalities: several instances of the term “patter” occur which is believed to mean –pattern--.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show copper coils arranged in a cylindrical pattern as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “adjuster means” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 2, 4, 6 and 12 are objected to because of the following informalities: at lines 2-3 of claims 2 and 4, “comprise of” should apparently read --comprise--; at line 4 of claim 4, “patter” should apparently read --pattern--; at line 3 of claim 6, “fields” should apparently read –field--; and at line 2 of claim 12, “comprising” should apparently read –comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites “an electromagnetic energy generating means” to produce one or more electromagnetic fields…on receipt of…an electric signal….generated by one or more electric signal generating means”.  Paragraphs [0054] and [0064] indicate that the “electric signal generating means” is a mobile application installed on an electronic device/cell phone.  The “electromagnetic energy generating means” is equated to electromagnetic copper coils [0046].  Claim 6 recites that the electromagnetic field(s) are pulsed, electromagnetic vortex fields.  Claim 12 recites that the electric signal comprises an audio signal.  However, the specification does not appear to adequately describe how such fields are produced.  Paragraphs [0070]-[0073] describe that a mobile app on a mobile device has sound file selections that allow users to determine types of audio frequencies transmitted to the coil, however there is no disclosure of how selection/adjustment of digital audio sound files (or an audio signal with respect to claim 12) produces an electromagnetic field which is therapeutic to the body.  
The specification does not appear to be enabling for an app on a mobile/cell phone generating a signal to a coil/coils to produce electromagnetic fields.  Paragraph [0017] seems to disclose that electromagnetic frequencies are delivered to a user in a room by the user playing an audio filed on their mobile device, and it sends the audio 
Regarding claim 6, it is further unclear how one of ordinary skill in the art would produce the field such that it is a pulsed electromagnetic vortex field as [0017] of the current invention discloses that the user plays an audio file into the amplifier, and it sends the frequency to the coil and then rotates the signal at the speed of light in a circular fashion creating a frequency pulsed electromagnetic vortex field.  Applicant has not provided any information on how such a vacuum would be created in order to achieve movement at the speed of light.  In fact, it is well-understood that perfect 
Regarding claim 7, Applicant also fails to disclose how the electromagnetic fields are generated at least at variable frequencies or at non-variable frequencies.  Paragraphs [0050] and [0061] discloses that the one or more electromagnetic fields are  generated at least at variable frequencies or at non-variable frequencies, however the disclosure provides no further guidance on how such variable or non-variable frequencies are generated.  Further, no working example of such is provided and it is not conventional within the art to understand how a mobile phone would produce such frequencies and apply such to a coil.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 6 of claim 1, line 5 of claim 8 and line 2 of claim 12, it is unclear which “the…electric signal” is being referenced as line 3 of claim 1 recites “at least an electric 
Regarding claims 3 and 4, the phrase "star-like" renders the claim(s) indefinite because while it is clear what comprises a star, it is unclear what comprises “star-like”.   
Claim 5 recites “wherein the one or more electromagnetic fields include one or more ions,” and while it is clear that an electromagnetic field may have an effect on ions, it is unclear how an electromagnetic field includes one or more ions.    
Claim 7 recites that the fields are generated at least at variable frequencies or at non-variable frequencies.  However, it is unclear if “variable frequencies” implies that the frequency of the applied magnetic field may be varied over the course of the application of the field, or if “variable frequencies” implies the frequency of the applied magnetic field may be a specific frequency of a range of applicable frequencies.  
Claim 8 recites “a connecting means for connecting the portable electromagnetic energy generating apparatus with the one or more signal generating means” which implies that the one or more electric signal generating means may not be part of the portable apparatus, however claim 1 recites that the portable apparatus actually comprises the one or more electric signal generating means.  Thus, claim 8 is indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible, asserted utility or a well-established utility.  Regarding claim 6, it is unclear how one of ordinary skill in the art would produce the claimed field such that it is a pulsed electromagnetic vortex field as [0017] of the current specification discloses that the user plays an audio file into the amplifier, and it sends the frequency to the coil and then rotates the signal at the speed of light in a circular fashion creating a pulsed electromagnetic vortex field.  It is well-understood that perfect vacuum is required to achieve the speed of light and ultimately such is not possible as quantum theory dictates that energy fluctuations regarded as virtual particles are constantly popping up in and out of existence, even in “empty” space.   
Claim 6 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible, asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  by Wong (U.S. Pub. No. 2019/0269877).  Regarding claims 1 and 12, Wong discloses a portable electromagnetic energy generating apparatus, comprising: an electromagnetic energy generating means (Fig. 1) to produce one or more electromagnetic fields 6 on receipt of at least an electric, “audio” signal (Abstract, [0025] and [0028]) generated by one or more electric signal generating means [0028], wherein the one or more produced electromagnetic fields are associated with the received electric signal (Abstract, [0025] and [0028]), and wherein the one or more produced electromagnetic fields are adapted to provide a therapeutic effect to an area of a user body (Abstract, [0028] and [0033]).   Regarding claim 2, the electromagnetic energy generating means comprise of a plurality electromagnetic copper coils (Abstract, [0003], [0006], [0007], [0024] and claim 1).  Regarding claim 3, the plurality electromagnetic copper coils are arranged in any or a combination of a star-like, toroidal or cylindrical pattern (Abstract, [0003] and Fig. 1).  Regarding claim 4, the electromagnetic energy generating means comprise of one or more conductive poles arranged in any or a combination of a star-like, toroidal or cylindrical pattern, and wherein the one or more conductive poles are wound with one or more copper wires ([0003], [0024] and Fig. 1).  Regarding claim 5, the one or more electromagnetic fields include one or more ions (see Abstract, [0004] and [0024]).  Regarding claim 6, the one or more electromagnetic fields are a pulsed electromagnetic vortex field ([0003] and [0004]).  Regarding claim 7 and in view of its indefinite nature, the one or more electromagnetic fields are generated at least at variable frequencies or 15 to generate one or more ions in presence of the one or more produced electromagnetic fields (Figs. 1 and [0024]). Regarding claim 10, an iPod® [0028] allows “adjustment” of song selection, which would provide songs with “adjusted” frequencies.  Regarding claim 11, the one or more electric signal generating means is a mobile application (such as Windows® or Apple® operating systems) installed in an electronic device (such as an Android® or Apple iPhone®) [0028]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pub. No. 2019/0269877) in view of Haymond (U.S. Pub. No. 2014/0161294).  Regarding claim 13, while Wong discloses that the mobile/electronic device is wearable [0028] (iPod® and mobile phones are wearable), Wong fails to disclose that the portable apparatus is wearable.  Haymond discloses a portable amplifier for use with a portable, wearable electronic device [0008] such as cellular or smart phone (iPhone®) or iPod® [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a portable, attached amplifier as taught by Haymond, into a portable, wearable, handheld apparatus for providing therapy to a user as suggested by Wong in order to provide amplification of an audio signal from an electronic handheld device as Wong necessitates a device capable of portability and personal use (mobile/cellular device or iPod® - [0028]) and Haymond discloses that such devices benefit from use of an attached, portable amplifier for sound amplification [0008].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791